SENTENCIA
Acusado de un delito de homicidio por causar la muerte de un ser humano al propinarle un golpe en la barbilla en ocasión de súbita pendencia o arrebato de cólera, el jurado rindió veredicto de culpabilidad contra el apelante por el delito de homicidio involuntario. Fue condenado a cumplir una sentencia de seis meses de cárcel con el beneficio de una sentencia suspendida.
En apelación impugna el veredicto porque a su juicio la identificación que se hiciera en la rueda de detenidos no fue confiable y de que su prueba de coartada es creíble. El ape-lante, además, señala en el escrito de apelación otros dos errores que no consideraremos porque no tenemos el benefi-cio de su discusión. En su alegato, el apelante se limita a repetir los dos señalamientos sin discutirlos. Nos referimos al señalamiento de que se provocaron innumerables recesos en el juicio sin decirnos cómo se afectaron los derechos del apelante, y que no se diera una instrucción sobre un posible veredicto de agresión. Recordamos a este respecto que en Pueblo v. Figueroa, 80 D.P.R. 328, 338-339 (1958), se expresó:
El apelante, en un impulso momentáneo, irreflexivo y pre-cipitado realizó un acto ilegal al golpear, con su puño, al sol-dado, que constituyó un delito de acometimiento y agresión simple. Pero al agravarse el acto ilegal con la infortunada e imprevista muerte accidental del agredido, el delito final-mente cometido resultó ser el de homicidio involuntario defi-*249nido por el Art. 203 de nuestro Código Penal, .... (Escolio omitido.)
Con respecto a la identificación del apelante, el alegato del Procurador General disipa cualquier duda que pudiera haber sobre la confiabilidad del procedimiento utilizado. Transcribimos del mismo a continuación.
Luego de una investigación practicada por el agente inves-tigador de la Policía, Pedro J. Rivera, el día 9 de agosto de 1982 se celebraron las ruedas de detenidos (“lineups”) donde el acusado fue identificado. Al momento de celebrarse la rueda de detenidos el acusado estaba representado por su abogado, Lie. Nicolás Torres Marrero. Además, estaban presentes allí el Fiscal Warren Vázquez y el Oficial Comandante de la Armada de los Estados Unidos en los Cuarteles del Caribe, Paul Lawrence Teare. Ese día se celebraron inicialmente cinco ruedas de detenidos, una por cada uno de los marinos que figuran como testigos del Pueblo en la acusación. El acu-sado fue presentado en la rueda junto a otros sospechosos. Ninguno de los cinco marinos pudo inicialmente identificar al acusado en la primera rueda de detenidos que se celebró.
No obstante, el marino Mariano P. Roa, Jr., al salir del cuarto de identificación, le comentó al Comandante Teare que “[e]l que le había dado el puño a Jones estaba en ese grupo, pero que dijo que no lo había visto, porque quería estar positivo y que estaba nervioso.” (E.N.P., pág. 5). Igualmente, el testigo Robert Scott McNight le informó al Comandante Teare que había visto al acusado en la rueda, pero que no se atrevió a indicarlo al agente porque quería estar seguro (E.N.P., pág. 10). Ambos marinos dijeron entonces que quizás en un segundo “lineup” podían hacer una identificación.
Se celebró entonces una segunda rueda de detenidos donde participaron como testigos de identificación los marinos Roa y McNight. En esta segunda rueda Roa identificó al acusado como el autor de los hechos, pero McNight no lo pudo identi-ficar “porque estaba nervioso por las preguntas que le hacía el abogado y quería estar seguro.” (E.N.P., pág. 10).
Durante el juicio tanto Roa como McNight identificaron al acusado como el autor de los hechos delictivos. (E.N.P., págs. 2, 7 y 10).
El apelante se queja de la forma en que fue identificado y *250alega que hubo presiones por parte del Fiscal Vázquez para que se celebrara la segunda rueda de detenidos. Ello es total-mente incorrecto pues la segunda rueda se celebró a instancias de los propios testigos Roa y McNight, quienes querían estar seguros de que podían hacer una identificación correcta. Debe considerarse aquí que los testigos habían estado sujeto[s] a grandes presiones, ya que los hechos ocurrieron el mismo fin de semana que mataron a cuatro marinos frente al Club Náutico y ellos tenían miedo de que también los mataran. (E.N.P., pág. 12).
En ningún momento el Ministerio Público ni oficial alguno de la Policía presionó a los testigos para que éstos identifica-ran al acusado. El testigo Roa lo identificó en la segunda rueda luego de manifestar que lo había identificado en la pri-mera rueda pero que quería estar seguro. Roa tuvo amplia oportunidad para observar al acusado la noche de los hechos pues cuando ocurrió el incidente con el marino Jones, él se dirigió a la puerta de salida del negocio y pudo ver de cerca al acusado cuando éste le dio el puñetazo a Jones en la cara. (E.N.P., págs. 2 y 4). También el testigo McNight observó al acusado desde bien cerca la noche de los hechos, pues estuvo discutiendo con él cuando éste llevaba a Jones para sacarlo fuera del negocio. El acusado empujó entonces a McNight y le dio el puño en la cara a Jones. (E.N.P., pág. 7). Alegato del Procurador General, págs, 3-5.
Estamos convencidos de que el procedimiento de identifi-cación cumple con las exigencias del debido proceso.
La prueba de coartada no fue creída por el jurado y nada se aduce para justificar que intervengamos con la discreción así ejercitada.
Se confirma la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica la Secretaria. El Juez Asociado Señor Dávila emitió opinión disidente a la cual se unió el Juez Asociado Señor Irizarry Yunqué. El Juez Presidente Señor Trías Monge disiente sin expresión.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

*251—0—